DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                PATRICK HUFF,
                                  Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D19-3750

                                [March 3, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Charles A. Schwab, Judge; L.T. Case No.
562017CF000792A.

  Carey Haughwout, Public Defender, and Gary Lee Caldwell, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Georgina Jimenez-
Orosa, Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Kovaleski v. State, 103 So. 3d 859, 861 (Fla. 2012)
(holding that partial courtroom closure pursuant to section 918.16(2), Fla.
Stat., complied with the Waller test) (citing Waller v. Georgia, 467 U.S. 39,
48, 104 S.Ct. 2210, 81 L.Ed.2d 31 (1984)).

LEVINE, C.J., GROSS and ARTAU, JJ., concur.

                            *          *          *

    Not final until disposition of timely filed motion for rehearing.